
	
		I
		111th CONGRESS
		1st Session
		H. R. 3311
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Energy
			 and Commerce, and Science
			 and Technology, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Treasury to establish a
		  pilot program to study alternatives to the current system of taxing motor
		  vehicle fuels, including systems based on the number of miles traveled by each
		  vehicle.
	
	
		1.Road user fee pilot project;
			 technology research program
			(a)Road User Fee
			 Pilot Project
				(1)In
			 generalThe Secretary of the Treasury shall establish a pilot
			 program under this subsection to study alternatives to the current system of
			 taxing motor vehicle fuels. Such program shall be known as the Road User
			 Fee Pilot Project.
				(2)Mileage based
			 programThe Road User Fee Pilot Project shall study technology
			 and methods for recording and reporting the number of miles traveled by
			 particular vehicles, including—
					(A)the manner in
			 which a Federal system would receive payments with respect to the number of
			 miles traveled by such vehicles, and
					(B)integration of
			 such technology and methods with State and local revenue systems and demand
			 management systems.
					(3)Evaluation of
			 methods and technologiesTechnologies and methods tested under
			 the Road User Fee Pilot Project shall be evaluated on the basis of—
					(A)protection of
			 personal privacy,
					(B)ease of
			 compliance,
					(C)public
			 acceptance,
					(D)geographic and
			 income equity,
					(E)integration with
			 State and local transportation revenue mechanisms (including demand management
			 systems),
					(F)administrative,
			 cost, and enforcement issues, and
					(G)potential for
			 fraud and evasion.
					(4)Geographic
			 diversityThe programs carried out under the Road User Fee Pilot
			 Project shall be conducted in each State and shall be conducted in areas that
			 are diverse geographically and in vehicle density.
				(b)Establishment of
			 working groupsThe Secretary shall coordinate with the following
			 agencies to coordinate the creation of three working groups and integrate their
			 findings into the final report required under subsection (d):
				(1)Technology
			 working groupIn coordination
			 with the Director of the White House Office of Science and Technology Policy,
			 the Secretary shall convene a working group to study appropriate technology
			 platforms and standards to facilitate the most effective revenue
			 systems.
				(2)Transportation
			 system working groupIn coordination with the Secretary of
			 Transportation, the Secretary shall convene a working group to evaluate the
			 costs of collection and administration.
				(3)Environmental
			 working groupIn coordination with the Administrator of the
			 Environmental Protection Agency, the Secretary shall convene a working group to
			 study the potential to manage demand and to reduce the emission of greenhouse
			 gases.
				(c)Technology
			 research program
				(1)In
			 generalThe Secretary shall establish a grant program to aid the
			 development of on-board technologies necessary for a miles based program
			 described in subsection (a)(2).
				(2)Entities
			 eligible for grantsThe following entities shall be eligible for
			 grants for grants under paragraph (1):
					(A)Institutions of
			 higher education, as defined in section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a)).
					(B)Commercial
			 manufacturers with an established record of passenger vehicle
			 innovation.
					(C)Technology
			 manufacturers with an established record of wireless networking and
			 communications.
					(d)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of the Treasury shall submit a written report to the Congress, providing
			 initial findings from activities authorized by this section. Not later than 36
			 months after such date, the Secretary of the Treasury shall submit a written
			 report detailing final findings and conclusions from the activities authorized
			 by this section.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of the Treasury—
				(1)to carry out this
			 section (other than subsection (c)), $150,000,000, to remain available until
			 expended, and
				(2)to carry out
			 subsection (c), $4,500,000, to remain available until expended.
				
